DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Lamontagne et. al. (US 9244245).


a barrel (24) having a cavity and a set of barrel threads; a seat provided in the cavity of the barrel (col. 6, lines 20-26);
an optical element (22) having a first surface resting on the seat and a second surface opposite to the first surface, said optical element having a peripheral mounting edge (col. 6, lines 6-19); 
and a retaining ring (26) affixed to the barrel through a set of ring threads complementary to the barrel threads and having a thread angle (col. 5, lines 46-56), 
the retaining ring comprising an abutment surface engaging the peripheral mounting edge of the optical element along a circular edge contact line, thereby securing the optical element between the seat and the retaining ring, the abutment surface having a frustro-spherical profile having a radius of curvature Rring given by the formula (col. 9, line 57 – col. 10, line 23):

                
                    
                        
                            R
                        
                        
                            R
                            i
                            n
                            g
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        r
                                                        i
                                                        n
                                                        g
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        2
                                                        tan
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                ∅
                                                                            
                                                                            
                                                                                t
                                                                                h
                                                                                r
                                                                                e
                                                                                a
                                                                                d
                                                                                s
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        -
                                        h
                                        -
                                        
                                            
                                                T
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        +
                        
                            
                                Y
                            
                            
                                2
                            
                        
                    
                
            

where:
dring is a diameter of the retaining ring along the ring threads;
                 
                    
                        
                            ∅
                        
                        
                            t
                            h
                            r
                            e
                            a
                            d
                        
                    
                
              is a value of the thread angle;
Y is a half-diameter of the peripheral mounting edge;

and T is a distance between (i) the first point of contact of the barrel threads with the ring threads proximate to the optical element and (ii) a last point of contact of the barrel threads with the ring threads farthest from the optical element diametrically opposite to the first point of contact.

Regarding claim 2 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the peripheral mounting edge is located at a junction of the second surface with a peripheral side wall of the optical element (col. 8, lines 51-67).

Regarding claim 3 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the optical element comprises a bevelled surface joining the second surface to a peripheral side wall of the optical element, and the peripheral mounting edge is located at a junction of said bevelled surface with the second surface (col.6, lines 45-67).

Regarding claim 4 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the optical element comprises a bevelled surface joining the second surface to a peripheral side wall of the optical element, and the peripheral mounting edge is located at a junction of said bevelled surface with the peripheral side wall (col.6, lines 45-67).



Regarding claim 6 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the seat comprises one of an annular shoulder protruding from an inner wall of the barrel, a rearward facing surface of an additional optical element and an additional retaining ring inserted inside the cavity forward to the optical element (col. 6, lines 45-56).

Regarding claim 7 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the optical element comprises: 
a lens, a mirror, a diffractive optical element or a pinhole, having the first surface resting on the seat (col. 5, lines 57-64); 
and a spacer provided in the cavity and located between the retaining ring and said lens, mirror, diffractive optical element or pinhole, the peripheral mounting edge being provided on said spacer (col. 6, lines 59-67).

Regarding claim 8 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where:

 the barrel threads extend on an outer wall of the barrel: the retaining ring comprises an outer annular segment extending outside of the barrel and provided with the ring threads, said ring threads facing towards the barrel, the retaining ring further comprising an inner annular segment extending inside of the cavity and including the abutment surface (col.6, lines 20-38).

Regarding claim 9 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, comprising:
a barrel (24) having a cavity and a set of barrel threads, the cavity having a longitudinal center axis (col. 6, lines 20-26);
a seat provided in the cavity of the barrel (col. 6, lines 20-26);
an optical element having first surface resting on the seat and a second surface opposite the first surface, said optical element having a peripheral mounting edge along the second surface (col. 6, lines 6-19);  
and a retaining ring (26) affixed to the barrel through a set of ring threads complementary to the barrel threads and having a thread angle (col. 5, lines 46-56),
the retaining ring comprising an abutment surface engaging the peripheral mounting edge of the optical element along a circular edge contact line or band   

    PNG
    media_image1.png
    230
    477
    media_image1.png
    Greyscale
the abutment surface having a frustro-conical profile having an inclination angle α with respect to a plane perpendicular to the longitudinal center axis of the cavity given by the formula (col. 23, lines 14-38):


where:
dring is a diameter of the retaining ring along the ring threads;
                 
                    
                        
                            ∅
                        
                        
                            t
                            h
                            r
                            e
                            a
                            d
                        
                    
                
              is a value of the thread angle;
Y is a half-diameter of the peripheral mounting edge;
h is a distance between (i) a first point of contact of the barrel threads with the ring threads proximate to the optical element and (ii) the edge contact line; 
and T is a distance between (i) the first point of contact of the barrel threads with the ring threads proximate to the optical element and (ii) a last point of contact of the barrel threads with the ring threads farthest from the optical element diametrically opposite to the first point of contact.

Regarding claim 10 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the peripheral mounting edge is located at a junction of the second surface with the peripheral side wall element (col. 8, lines 51-67).

Regarding claim 11 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the optical element comprises a bevelled surface joining the second surface to the peripheral side wall, and the peripheral mounting edge is located at a junction of said bevelled surface with the second surface (col. 8, lines 51-67).

Regarding claim 12 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the optical element comprises a bevelled surface joining the second surface to the peripheral side wall, and the peripheral mounting edge is located at a junction of said bevelled surface with the peripheral side wall (col.6, lines 45-67).

Regarding claim 13 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the optical element comprises a bevelled surface joining the second surface to a peripheral side wall of the optical element, the bevelled surface defining said peripheral mounting edge, said bevelled surface having a same inclination angle α as the frustro-conical profile with respect to a plane perpendicular to the longitudinal center axis (col.6, lines 45-67).

Regarding claim 14 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the seat comprises one of an annular shoulder protruding from an inner wall of the barrel, a rearward facing surface of an additional optical element, and an additional retaining ring inserted inside the cavity forward to the optical element. (col. 6, lines 45-56).

Regarding claim 15 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the optical element comprises: 
a lens, a mirror, a diffractive optical element or a pinhole having a surface defining the first surface resting on the seat (col. 5, lines 57-64); 
and a spacer provided in the cavity between the retaining ring and said lens, mirror, diffractive optical element or pinhole, the peripheral mounting edge being provided on said spacer  (col. 6, lines 59-67).

Regarding claim 16 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where:
 the second surface of the optical element is concave concave (col. 6, lines 6-19);
the barrel threads extend on an outer wall of the barrel:
the retaining ring comprises an outer annular segment extending outside of the barrel and provided with the ring threads, said ring threads facing towards the barrel, the retaining ring further comprising an inner annular segment extending inside of the cavity and including the abutment surface (col. 6, lines 20-38).

Regarding claim 17 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, retaining ring for securing an optical element in a cavity of a barrel provided with barrel threads and a seat the optical element having a peripheral mounting edge having a half-diameter Y, the retaining ring (col. 12, lines 42-63) comprising:
a set of ring threads engageable with the barrel threads to affix the retaining ring to the barrel, the ring threads having a thread angle (col. 5, lines 46-56); 
and an abutment surface engageable with the peripheral mounting edge of the optical element along a circular edge contact line, thereby securing the optical element between the seat and the retaining ring, the abutment surface having a frustro-spherical profile having a radius of curvature Rring given by the formula (col. 9, line 57 – col. 10, line 23):

                
                    
                        
                            R
                        
                        
                            R
                            i
                            n
                            g
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        r
                                                        i
                                                        n
                                                        g
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        2
                                                        tan
                                                    
                                                    ⁡
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                ∅
                                                                            
                                                                            
                                                                                t
                                                                                h
                                                                                r
                                                                                e
                                                                                a
                                                                                d
                                                                                s
                                                                            
                                                                        
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        -
                                        h
                                        -
                                        
                                            
                                                T
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        +
                        
                            
                                Y
                            
                            
                                2
                            
                        
                    
                
            

where:
dring is a diameter of the retaining ring along the ring threads;
                 
                    
                        
                            ∅
                        
                        
                            t
                            h
                            r
                            e
                            a
                            d
                        
                    
                
              is a value of the thread angle;
Y is a half-diameter of the peripheral mounting edge;

and T is a distance between (i) the first point of contact of the barrel threads with the ring threads proximate to the optical element and (ii) a last point of contact of the barrel threads with the ring threads farthest from the optical element diametrically opposite to the first point of contact.

Regarding claim 18 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, where the ring threads are disposed along an outer perimeter of the retaining ring such that the retaining ring can be screwed inside the cavity (col. 7, line 59 – col. 8, line 16).

Regarding claim 19 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) an optical assembly, comprising:
an outer annular segment configured to extend outside of the barrel and having a barrel-facing wall provided with the ring threads; and an inner annular segment configured to extend inside of the cavity and including the abutment surface surface (col. 19, line 57 – col. 20, line 6).

Regarding claim 20 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) a retaining ring for securing an optical element in a cavity of a barrel provided with barrel threads and a seat, the optical element having a peripheral mounting edge having a half-diameter Y, the cavity having a longitudinal center axis (col. 12, lines 42-63), the retaining ring comprising:
 a set of ring threads engageable with the barrel threads to affix the retaining ring to the barrel, the ring threads having a thread angle (col.6, lines 45-67); 

the abutment surface having a frustro-conical profile having an inclination angle α with respect to a plane perpendicular to the longitudinal center axis of the cavity given by the formula (col. 23, lines 14-38): 

    PNG
    media_image1.png
    230
    477
    media_image1.png
    Greyscale


where:
dring is a diameter of the retaining ring along the ring threads;
                 
                    
                        
                            ∅
                        
                        
                            t
                            h
                            r
                            e
                            a
                            d
                        
                    
                
              is a value of the thread angle;
Y is a half-diameter of the peripheral mounting edge;
h is a distance between (i) a first point of contact of the barrel threads with the ring threads proximate to the optical element and (ii) the edge contact line; 
and T is a distance between (i) the first point of contact of the barrel threads with the ring threads proximate to the optical element and (ii) a last point of contact of the barrel threads with the ring threads farthest from the optical element diametrically opposite to the first point of contact.

Regarding claim 201 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) a retaining, where the ring threads are disposed along an outer perimeter of the retaining ring such that the retaining ring can be screwed inside the cavity (col. 7, line 59 – col. 8, line 16). 

Regarding claim 22 Lamontagne teaches (figs. 3, 7, 9, 14, 21, 24) a retaining ring, comprising:
an outer annular segment configured to extend outside of the barrel and having a barrel-facing wall provided with the ring threads; and an inner annular segment configured to extend inside of the cavity and including the abutment surface (col. 19, line 57 – col. 20, line 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872